Citation Nr: 1102571	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-48 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Weather new and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
cervical spine injury.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 
1980.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO) which denied service connection for a cervical spine injury.  

The Board notes that in a June 1998 rating decision, the Board 
previously denied a claim for service connection for residuals of 
a spinal cord injury, specifically described as a cervical spine 
disorder.  Thus, the Board has recharacterized the issue on 
appeal as whether the Veteran has submitted new and material 
evidence to reopen the previously denied claim for service 
connection for residuals of a cervical spine injury.

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge at the RO in St. Louis, Missouri to be held on 
August 20, 2010.  He failed to report to that hearing, and his 
hearing request was accordingly withdrawn.

In an August 2010 letter, received in October 2010, the Veteran 
requested that he be rescheduled for a new Travel Board hearing, 
indicating that he could not travel at the time of the first 
hearing due to financial constraints.  The Veteran has shown good 
cause for his request.  As such, the appeal must be returned to 
the RO for appropriate action as provided for under 38 C.F.R. § 
20.704(c) (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans Law 
Judge of the Board as soon as it may be 
feasible.  The RO should send notice of the 
scheduled hearing to the Veteran and his 
representative, a copy of which should be 
associated with the claims file. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
